Citation Nr: 1501888	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to education benefits under the Post 9/11-GI Bill program (Chapter 33) in excess of 16 days.  


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION


The Veteran had active service from March 1998 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in essence, advised the Veteran that her educational benefits under the Montgomery GI Bill (MGIB) program (Chapter 30) had been terminated effective July 8, 2012, and that as of that date of termination, her remaining entitlement for education benefits under the Post-9/11 GI Bill program (Chapter 33) was 16 days.  


FINDINGS OF FACT

1. In an email dated January 11, 2012, to the VA Benefits Coordinator at her school, the Veteran indicated she understood her MGIB (Chapter 30) benefits would expire soon and that she wanted to switch to Post 9/11 GI Bill (Chapter 33) benefits once her MGIB (Chapter 30) benefits expired.

2. On January 17, 2012, the RO received the Veteran's VA Form 22-1990 (Application for VA Education Benefits), in which she checked the box electing Chapter 33 benefits in lieu of Chapter 30 benefits.

3. Because the Veteran did not fill in the blank indicating the effective date for her election (of Chapter 33 benefits in lieu of Chapter 30 benefits), her VA Form 22-1990 was not properly completed; thus she did not make an irrevocable election for education benefits under the Post-9/11-GI Bill program in lieu of benefits under the MGIB program..


CONCLUSIONS OF LAW

1. The criteria for an irrevocable election for education benefits under the Post-9/11 GI Bill program, in lieu of benefits under the MGIB program, have not been met. 38 U.S.C.A. §§ 3301 -24 (West 2002); 38 C.F.R. § 21.9520 (2013).

2. The award of only 16 days of Post 9/11-GI Bill program (Chapter 33) education benefits was in error.  38 C.F.R. §§ 21.9520, 21.9550 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA) need not be discussed.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.

I. Factual Background

In a letter dated in August 2010, VA advised the Veteran that she was entitled to receive education benefits under the MGIB program (Chapter 30).  Thereafter, she initially attended Trident Technical College, received an Associate's Degree, and then transferred to Southern Wesleyan University (SWU) to pursue a higher degree.

In a letter dated January 9, 2012, VA advised the Veteran that she had been awarded education benefits under the MGIB program, and that as of July 13, 2012, she had 15 days of remaining entitlement. 

In an email dated January 11, 2012, to the VA Benefits Coordinator at SWU, the Veteran indicated she understood her MGIB Chapter 30 benefits would expire soon, and that she wanted to switch to Post 9/11 GI Bill Chapter 33 benefits once her MGIB Chapter 30 benefits had expired.

On January 17, 2012, the RO received the Veteran's VA Form 22-1990 (Application for VA Education Benefits), in which she checked a box electing Chapter 33 benefits in lieu of Chapter 30 benefits.  Review of this document shows that the Veteran did not fill in the blank indicating the effective date for her election (of Chapter 33 benefits in lieu of Chapter 30 benefits).

In March 2012, the RO sent a letter to the Veteran notifying her that her claim for educational benefits under the Post-9/11 GI Bill had been reviewed, and that she had relinquished MGIB Chapter 30 benefits in order to receive Post 9/11 GI Bill benefits, but did not provide an effective date for when she wanted the Post 9/11 GI Bill benefits to begin.  In the letter, the RO also noted that as of July 7, 2012, she would have 12 days of entitlement remaining under MGIB Chapter 30.  

Received from the Veteran, in March 2012, was a response to the RO's request for an effective date for benefits, in which the Veteran indicated that she wanted her Post 9/11 GI Bill (Chapter 33) benefits to begin July 8, 2012.  

In a letter dated in April 2012, the RO advised the Veteran that she had been awarded education benefits under the Post 9/11 GI Bill, and that she only had 11 days of entitlement remaining under the Post 9/11 GI Bill.

In a subsequent letter dated in April 2012, the RO advised the Veteran that her  educational benefits (under the MGIB program) had been terminated effective July 8, 2012, and that as of that date of termination, her remaining entitlement for education benefits (under the Post-9/11 GI Bill program) was 16 days.

In an email dated in June 2012, to the VA Benefits Coordinator at SWU, the Veteran indicated she had spoken with VA regarding the form she sent in to apply for Chapter 33.  She indicated she had previously been told by a VA representative to enter the date her Chapter 30 benefits would expire and to enter the date she would like for Chapter 33 benefits to begin.  She further indicated that the VA representative she had just spoken to had advised her that by entering a date on the form, she revoked her Chapter 33 benefits and was no longer eligible to receive Chapter 33.  The Veteran indicated "I am wondering if you have come across a situation like this because why would I opt out of my benefits".  

In a response email dated in June 2012, the VA Benefits Coordinator at SWU advised the Veteran that she had a copy of the form the Veteran submitted and indicated that she (the Veteran) did not revoke her Chapter 33 benefits - but rather revoked her Chapter 30 benefits and applied to receive Chapter 33.  The VA Benefits Coordinator also acknowledged that the effective date was not on the form.

In a notice of disagreement dated in June 2012, the Veteran argued there was a miscommunication between VA and herself regarding the effective date for her election to receive Chapter 33 benefits in lieu of Chapter 30 benefits.  She claimed that her initial request was to use her Chapter 33 benefits once her Chapter 30 benefits had expired.  She contended she was contacted by a "VA representative" who told her she needed to have a date entered on her request form, but that she did not know when her Chapter 30 benefits would expire and so she asked the VA representative what date to enter on the form.  She claimed she was told by the VA representative to enter July 8, 2012 on the form.  She further contended that in June 2012, she contacted the VA to check the status of her benefit request and was advised that she had forfeited her Post-9/11 GI Bill benefits.  She argued that she would not give up her entitlement on purpose, and that she was not scheduled to graduate until December 2012.  

II. Analysis

Turning to the merits of this case, the Veteran essentially contends she should be entitled to education benefits under the Post 9/11-GI Bill program (Chapter 33) in excess of the 16 days she was granted, claiming that her intentions have always been to obtain additional education benefits under the Post-9/11 GI Bill, effective the day after her MGIB benefits expired.  Thus, the issue before the Board is whether the Veteran made an irrevocable election of Post-9/11 GI Bill benefits, effective July 8, 2012, thus leaving her with only 16 days of entitlement to Post 9/11 GI Bill benefits.  See 38 C.F.R. §§ 21.9520,  21.9550.  

The Post-9/11 GI Bill was intended by Congress to be an expansion of VA educational assistance, compared with the immediately preceding programs.  Generally, Veterans are eligible for a total of 36 months of education benefits under the MGIB program (Chapter 30) or Post 9/11 GI Bill program (Chapter 33).  A Veteran who has exhausted his or her entitlement under Chapter 30, however, may obtain an additional 12 months of entitlement under Chapter 33 once basic eligibility is established.  In order to receive benefits under Chapter 33 in lieu of Chapter 30, an irrevocable election must be made.  If Chapter 30 benefits have not been exhausted, or used at all, a Veteran who irrevocably elects Chapter 33 benefits is limited to 36 months of total entitlement to education benefits.  38 C.F.R. §§ 21.4020, 21.7072, 21.9520, 21.9550.  

The Board notes that the merging of these regulations, as set forth above, may result in potentially serious consequences for a veteran who is eligible for both Chapter 30 and Chapter 33 benefits, and who has little remaining Chapter 30 entitlement.  If a veteran converts his or her Chapter 30 entitlement to Chapter 33, that veteran receives only the amount of time remaining on the Chapter 30 entitlement.  If, however, the Veteran continues to use Chapter 30 entitlement until it is exhausted, and then applies for Chapter 33 benefits, he or she may be eligible to an additional 12 months of entitlement under Chapter 33.  Id.

An individual may make an irrevocable election to receive benefits under Chapter 33 by properly completing VA Form 22-1990, submitting a transfer-of-entitlement designation under this chapter to the Department of Defense, or submitting a written statement that includes the following:  (i) Identification information (including name, social security number, and address); (ii) If applicable, an election to receive benefits under chapter 33 in lieu of benefits under, e.g., the MGIB; (iii) The date the individual wants the election to be effective; and (iv) An acknowledgement that the election is irrevocable (e.g., "I understand that my election is irrevocable and may not be changed.").  38 C.F.R. § 21.9520(c)(2). 

In this case, the Veteran's claim for Chapter 33 benefits was made on a VA Form 22-1990, and the initial question is, therefore, whether such form was "properly completed."  Review of the form submitted by the Veteran in January 2012, however, shows that she did not fill in the blank indicating the effective date for her election of Chapter 33 benefits in lieu of Chapter 30 benefits.  For this reason, the RO sent her a letter in March 2012 requesting clarification as to the effective date for her election of entitlement to Chapter 33 benefits.  Under these circumstances, the Board does not find that the VA Form 22-1990 was "properly completed."  As to the March 2012 letter from the RO, although the Veteran responded that she was electing to relinquish her Chapter 30 benefits effective July 8, 2012, in order to receive Chapter 33 benefits, the Board notes that the letter did not contain any notation or acknowledgement that the election was irrevocable or of the consequences of such an election.  A simple notation in the RO's letter that the Veteran had relinquished MGIB Chapter 30 benefits in order to receive Post 9/11 GI Bill benefits, but did not provide an effective date, and that as of July 7, 2012, she would have only 12 days of entitlement remaining under MGIB Chapter 30, is not sufficient to establish her understanding that such election was irrevocable (or the consequences of such an election).  Thus, viewing the evidence in the light most favorable to the Veteran and giving her the benefit of any reasonable doubt, the Board concludes that the Veteran did not "properly complete" the VA Form 22-1990 which was submitted in January 2012, and, hence, it does not constitute an irrevocable election of Post-9/11 GI Bill education benefits.  The Board also notes that where the consequences of filing an irrevocable election before or after having exhausted Chapter 30 entitlement appear to be so serious, strict compliance with the irrevocable election requirements is required.  

Finally, the Board points out that a link accessed through the VA Post-9/11 GI Bill website, consisting of answers to frequently asked questions (FAQ), states "you may be eligible for more than one VA education benefit program.  However, you may only receive payments from one program at a time.  You can receive a maximum of 48 months of benefits under any combination of VA education programs you qualify for.  For Example: If you qualify for both MGIB-AD (Chapter 30) and MGIB-SR (Chapter 1606), you can receive 36 months of entitlement at your MGIB-AD payment rate, and then an additional 12 months of entitlement at your MGIB-SR payment rate, up to the maximum total of 48 months entitlement."  Although this does not carry the force of law, it is an indication of VA's vision of the interaction between the various educational assistance programs. 

As it has been determined that the Veteran did not submit a valid irrevocable election of Chapter 33 benefits, effective 16 days prior to the exhaustion of her Chapter 30 educational benefits, her award of only 16 days of Chapter 33 benefits was improper.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to education benefits under the Post 9/11-GI Bill program (Chapter 33) in excess of 16 days is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


